DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	Applicants’ cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claims 5 and 10 recites the limitation "the guiding groove" in line 3.  There is insufficient antecedent basis for this limitation in the claims.

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-13 of copending Application No. 17/100882.
8.	Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of an optical connector for coupling to an optical receptacle.
Specifically, regarding claim 1, see claims 1 and 9 of copending Application No. 17/100882.
Regarding claim 2, see claims 1 and 9 of copending Application No. 17/100882.
Regarding claim 3, see claim 9 of copending Application No. 17/100882.
Regarding claim 4, see claim 10 of copending Application No. 17/100882.
Regarding claims 5 and 10, see claim 11 of copending Application No. 17/100882.
Regarding claim 6, see claim 12 of copending Application No. 17/100882.
Regarding claim 7, see claim 13 of copending Application No. 17/100882.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 1-7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gniadek et al. (US 2020/0333537 A1) in view of Shimotsu et al. (US 2011/0129188 A1).
	With respect to claim 1, Gniadek et al. (figures 2A and 4A) disclose an optical connector for coupling to an optical receptacle, comprising an outer housing (20); a coupling module (24), slidably connected to the outer housing (20); and a latch structure (12 or 22) sleeve into the coupling module (24) (shown in figures 2A and 4A, and [0061] and [0063]), wherein a position of the latch structure (12) is changed by a movement (latch structure 12a is moved in/out of a recess, figures 5C-5D) to allow the optical connector to be locked in the optical receptacle (10) (figures 5A, 5B and [0060]), or allow the optical connector (120) to be taken away under an external force (user pulls) (see figure 5D and [0064]).
	With respect to claim 2, Gniadek et al. (figures 2A and 4A) disclose the optical connector, wherein when the latch structure (12, 22) is moved to a first position, the optical connector is unable to be taken away from the optical receptacle (10) (figures 5A, 5B and [0060]); or when the latch structure (12, 22) is moved to a second position, the optical connector is taken away from the optical receptacle (see figure 5D and [0064]).  
	With respect to claim 3, Gniadek et al. (figures 2A and 4A) disclose the optical connector, wherein the coupling module comprises a terminal module (22, 24), slidably connected to the outer housing (20), and configured for coupling to the optical receptacle (10); a guiding structure (27a, 27b), connected to the terminal module (22) having an extending shaft (the shaft extending from the element 28); and a boot structure (32), rotatably connected to the extending shaft (figures 2A, 2B), wherein when the latch structure (12, 22) is moved to the first position by the movement (latch structure 12a is moved in/out of a recess, figures 5C-5D), the guiding structure (27a, 27b) and the outer housing (20) are moved under the external force (user pulls); when the latch structure (12, 22) is moved to the second position by the movement, the outer housing (20) is moved relative to the terminal module under the external force (user pulls) (see figure 5D and [0064]).  
	With respect to claim 4, Gniadek et al. (figures 2A, 2B, 4A and 4C) disclose the optical connector, wherein the latch structure comprises: a first fastener (12a or 12b), wherein when the first fastener is located at the first position (figure 1A), the first fastener (12a or 12b) is buckled between the guiding structure (27a, 27b, figure 4C) and the outer housing (20) to make the outer housing not move relative to the terminal module (22, 24) (figure 2B); when the first fastener is located at the second position, the first fastener (12a, 12b) is separated from a position between the guiding structure (27a, 27b) and the outer housing (20) to cause the outer housing move relative to the terminal module (22, 24) under the external force (user pulls, figures 5A, 5D); a connecting member (shown in figure 1A), connected to the first fastener (12a); and a second fastener(12b), connected to the connecting member, the first fastener and the second fastener located at two ends of the connecting member, and the second fastener connected to the boot structure (32) (see figures 4C and 5C).  
	With respect to claims 5 and 10, Gniadek et al. (figures 2A and 4A) disclose the optical connector, wherein the outer housing (20) has an escape groove (shown in figure 2A), the latch structure (12, 22) moves the first fastener (12a, 12b) to a position corresponding to the guiding groove (next to 27a, 27b) by the movement, so that the coupling module (24) is separated from the outer housing (20) (figure 5D).
	With respect to claim 6, Gniadek et al. (figures 1A, 1D.1, 1D.2, 2A and 4A) disclose an optical connector module, comprising an optical receptacle (10), having a claw member (adapter housing internal rib 14); and an optical connector (a connector), coupled to the optical receptacle (10), and buckled with the claw member (14), the optical connector including an outer housing (20), a coupling module (24), and a latch structure (12 or 22), a unbuckle portion of the outer housing (20) located in the claw member (14), the coupling module (24) slidably connected to the outer housing (20) (figures 2A, 5B), and the claw member (14) buckled on the coupling module (24) (figures 1D.1, 1D.2 and 5C), and the latch structure (12 or 22) sleeve into the coupling module (24) (shown in figures 2A and 4A, and [0061] and [0063]), wherein a position of the latch structure (12) is changed by a movement (latch structure 12a is moved in/out of a recess, figures 5C-5D) to allow the optical connector to be locked in the optical receptacle (10) (figures 5A, 5B and [0060]), or allow the optical connector (120) to be taken away under an external force (user pulls) (see figure 5D and [0064]). 
	With respect to claim 7, Gniadek et al. (figures 2A and 4A) disclose the optical connector, wherein when the latch structure (12) is moved to a first position, the outer housing (20) and the coupling module (24) are moved together (figures 2A, 2B), and the optical connector is unable to be taken away from the optical receptacle (1); so that the optical connector (120) is unable to take away from the optical receptacle ([0060]); and when the latch structure (12) is moved to a second position, the outer housing (20) is moved relative to the coupling module (24) by an external force (user pulls), so that the unbuckle portion of the outer housing (20) is moved with the external force, thereby releasing the claw member (14) from the coupling module (24) and making the optical connector taken away from the optical receptacle (10, see figure 5D and [0064]).  
	
	Gniadek et al. do not explicitly disclose a rotating movement to change the position of the latch structure.
However, Shimotsu et al. teach an optical connector including a position of the latch structure (27) is changed by a rotating movement (figures 1-2 and 10A-10C) to allow the optical connector (120) to be locked in the optical receptacle (1) (figures 3, 10D and [0090-0093] and [0096]), or allow the optical connector (120) to be taken away under an external force (see figures 11A-11C and [0091], [0099-0100]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gniadek et al. with the rotating movement to change the position of the latch structure (accordance with the teaching of Shimotsu et al.) for the purpose of providing an optical fiber connector with a high durability ([0102]).
	
[AltContent: arrow]							Connecting member
	
    PNG
    media_image1.png
    357
    586
    media_image1.png
    Greyscale

	

	
[AltContent: arrow]
    PNG
    media_image2.png
    404
    558
    media_image2.png
    Greyscale

			Escape Groove
	
    PNG
    media_image3.png
    365
    522
    media_image3.png
    Greyscale

[AltContent: arrow]								               Extending Shaft


    PNG
    media_image4.png
    403
    589
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    406
    563
    media_image5.png
    Greyscale





    PNG
    media_image6.png
    314
    530
    media_image6.png
    Greyscale


Response to Arguments
12.	The amendment of claims, filed on 07/21/22, has been fully considered.
Claims 1 and 6 are amended. The previous ground of rejection is now changed in this Office Action in response to the amendment of claims. Since the new ground of rejection is necessitated by the amendment, this office action is made final.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2874